EY. ase ‘sioainsarberereCDocument 1: 1-7 Filed 12/08/20 Page 1 of 1

 

 

 

 

 

 

 

 

 

| TRUMATE. CoP
BP-A0288 INCIDENT REPORT
JAN 17 .
U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS
eee eee eee eee eee
__ : \ ,_Partl- Incident Report

1. Institution: FCI Loretto a . . Incident Report Number:

2. Inmate’s Name: 3. Register Number: 4. Date of Incident: 5. Time: °

TERENCE CRAWLEY : 14192-084 : 08/25/2020 _ 11:30 PM (approx.)

6. Place of Incident: : 7. Assignment: 8. Unit:

FCI Loretto, North Housing Unit, cell NO1-11 CMS CLERK North "B" NO2-103U

9. Incident: Assault of any Person |” Prohibited Act Code (s): 224
41. Description of Incident (Date: 09/09/2020 Time: 1:31 PM _ Staff became aware of incident):

 

On September 9, 2020, at 9:32 AM (CST), SIS Investigation LOR-20-0021, closed involving inmate
TERENCE CRAWLEY, Reg. No.: 14192-084. The case concluded that on August 25, 2020, at
approximately 1: 30 PM, inmate CRAWLEY assaulted inmate Jimmie Harper, Reg. No.: 14165-088.
Photographic evidence, inmate Medical Assessments coupled with witness statements accurately
describe inmate CRAWLEY assaulted inmate Harper by hitting him with a closed hand strike with his
right hand to the head of inmate Harper. Photographic evidence clearly shows inmate CRAWLEY has
abrasions to his right hand and inmate Harper has multiple impact/laceration type injuries on his head
‘and upper torso/arm.

72. Typed Name/Signatyfe of Reporting Employee: 13. Date And Time:
A. Henry / Lk yon : 09/09/2020 2:37PM
oe.

i 6 ,
14. (eee Nan art fre: (og, 4 15. Dats Lo ZO. Delivered: 16. Time Incident Report Delivered:
ype Name/Siggature): ¢ f LL
“ SLL. 2ELO _ ZHO |
oo _f_ = Part4l 4 Committee Action __
=

; 4
17. Comments of inmate to Committee-Regarding Above Incident:
- .

 

 

 

 

 

 

oh

 

 

 

ee ay
18. A. Itis the finding of the committee that you: : B. B. [1 The Committee is referring the Charge(s) to the DHO for further
. . ear
: Committed the Prohibited Act as charged: . C. tL The Committee advised the inmate of its finding and of the right
Did not Commit a Prohibited Act. a -| to file an appeal within 20 calendar days.
Committed Prohibited Act Code (s).

 

 

 

 

 

19. Committee Decision is Based-on Specific Evidence as Follows:

 

20. Committee action and/or recommendation if referred to DHO (Contingent upon DHO finding inmate committed prohibited act):

e

21. Date and Time of Action: _ (The UDC Chairman=s signature certifies who sat on the UDC and that the completed report
~ accurately reflects the UDC proceedings). . :

 

 

Chairman (Typed Name/Signature): _ Member (Typed Name): Member (Typed Name}:

 

INSTRUCTIONS: All items outside of heavy rule are for staif use only. Begin entries with the number 1 and work Up. EnIes not SF eomTpTeTEd will be
voided by staff.

 

Distribute: Original-Central File Record; COPY-1-DHO: COPY-2-Inmate after UDC Action; COPY 3-Inmate within 24 hours of Part | Preparation ©

PDF : "Prescribed by P5270 Replaces BP-A0288 of AUG 11
